C. A. 3d Cir. [Cer-tiorari granted, 447 U. S. 904.] Motion of petitioner in No. 79-1489 for stay of the judgment of the Court of Appeals, pending final disposition of the cases in this Court, granted to the extent that the judgment mandates the movement of residents of the Pennhurst facility to “appropriate community living arrangements.” In all other respects, the motion is *906denied.
Mr. Justice Brennan, Mr. Justice Marshall, Mr. Justice Blackmun, and Mr. Justice Powell would deny the motion.